Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 1991, which, upon reconsideration, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
There is substantial evidence in the record to support the decision of the Unemployment Insurance Appeal Board that claimant, a purchasing agent for a retail service firm, voluntarily left her job without good cause when she relocated with her husband to Florida (see, Matter of Ludwig [Levine], 52 AD2d 709; Matter of Di Salvo [Catherwood], 30 AD2d 755). The record reveals that, at the time they decided to move, neither claimant nor her husband had any specific job opportunities in Florida. In fact, claimant testified that her husband went to Florida to "look for [a] business” because he had heard there were opportunities there. In addition, claimant’s employer specifically informed her that there were no job opportunities with the company for her in Florida, but that *983she could continue working in New York. Leaving a job to move to another locality without a firm prospect of employment constitutes voluntary leaving of employment without good cause (see, Matter of Behnke [White Carriage Corp.— Roberts], 97 AD2d 679, 680; Matter of Sanchez [Catherwood], 27 AD2d 678). Accordingly, the Board’s decision must be upheld.
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.